Citation Nr: 1506655	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from November 1978 to February 1979, May 1979 to May 1983, and August 1985 to April 2001. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In March of 2010 the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is included in the claims folder.  

The Board notes that when the claim was last before the Board, the issues that were on appeal included service connection for an eye disability, bilateral hearing loss, and prostate cancer.  All three issues were remanded in January 2011 and then again in March 2013.  In July 2013, the RO issued a supplemental statement of the case (SSOC) continuing the denial of the claims.  The claim was returned to the Board for review, and in November 2013, the Board issued a Decision/Remand.  In that action, the Board denied service connection for prostate cancer and again remanded the remaining two issues.  Subsequently, service connection has been granted for an eye disability.  

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2013 remand, private medical evidence dated in February 2005 and July 2006 reflects a diagnosis of moderately severe, bilateral sensorineural hearing loss, and that the Veteran used hearing aids.  The February 2005 audiometric test (in graph form) appears to reflect pure tone thresholds at 40 decibels and higher from 500 Hertz to 4000 Hertz.  

An August 2006 VA audiological test revealed normal hearing for VA purposes with word discrimination of 100 percent.  The clinician noted that the Veteran could possibly experience hearing loss secondary to fluid (presumably fluid in the inner ear).  Subsequent VA audiological testing in April 2009 again revealed normal hearing with word discrimination of 100 percent.  It does not appear that word discrimination testing at the time of the August 2006 and the April 2009 examinations was conducted using the Maryland CNC test.  Audiological testing by VA in February 2011 revealed significant hearing loss; however, the clinician indicated that pure tone results were not reliable.  A December 2011 VA audiometric DBQ (Disability Benefits Questionnaire) revealed normal hearing, bilaterally.  Speech discrimination scores based on the Maryland CNC test were 94 percent, bilaterally.

Thus, as noted in the November 2013 remand, since the filing of the Veteran's claim for service connection for bilateral hearing loss in March 2005, and prior to the August 2006 VA audiological testing, the evidence of record demonstrates the Veteran as suffering from moderately severe, bilateral hearing loss.  The February 2005 private audiometric testing, on its face, reflects a level of hearing loss that would meet the requirements of 38 C F R § 3 385 for the purpose of establishing a disability for VA purposes.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to VA's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v Nicholson, 21 Vet App 319 321 (2007).

The December 2011 VA audiologist opined that the Veteran's hearing loss was not related to service based on "[c]urrent audiometric test results indicate normal hearing."  The examiner failed to address the private audiological test results from February 2005, and as noted above under McClain, 21 Vet App at 321, a staged rating could theoretically be warranted.  Therefore, the Board remanded this issue to allow a VA examiner to address and consider the February 2005 audiometric test results in light of the discrepancy between those results and later audiometric findings by VA.

In the remand, the Board instructed that "the claims folders should be referred to the audiologist [who] conducted the December 2011 VA audiological (DBQ) examination" to address the February 2005 private audiologist's report.  

In December 2013, a new VA examination was scheduled.  Unfortunately, the examiner conducting the examination and record review was the February 2011 examiner-it was this examiner who had previously opined that it was her opinion that the appellant was not giving his best effort in the completion of the examination.  The examiner then concluded that the above-noted February 2005 examination should be discounted as being unreliable because other post-February 2005 examinations showed "normal" hearing.  The examiner further stated that the appellant "lost no hearing due to military noise exposure".  

A note in the file, dated in April 2014, indicates that the examiner who provided the December 2013 opinion was not the examiner who had provided the December 2011 examination.  The note stated that the claim should be returned to the appropriate medical facility and further action be taken with respect to the Board's Remand instructions which asked that the same examiner provide additional comments concerning the December 2011 examination report.  No additional follow-up regarding this "note" occurred.  

The Veteran's representative also noted that the December 2011 examiner did not review the file as instructed in the remand.  Indeed, the representative suggested that the February 2011 examiner should not have conducted the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records dated since December 2013.

2.  Then, the claims folders should be referred to the audiologist was conducted the December 2011 VA audiological (DBQ) examination.  The file must be made available to the examiner for review in connection with the addendum opinion.  

The audiologist should address the February 2005 diagnosis of moderately severe bilateral hearing loss by the private audiologist.  The audiologist should identify whether the finding in February 2005 is accurate and/or reliable in light of subsequent findings on VA examination, beginning in August 2006, of normal hearing.  Otherwise the examiner should identify the etiology of the bilateral hearing loss diagnosed in February 2005 and whether it is at least as likely as not that the hearing loss is attributable to the Veteran s period of active military service or otherwise to service-connected disability (e g, sinus disorder).  

The medical basis for any conclusion reached should be thoroughly explained, to include an explanation for a finding that the examiner is unable to render an opinion without resorting to speculation.

If the December 2011 VA examiner is not available to provide an addendum opinion, make arrangements for the Veteran to undergo an additional VA audiological examination and the examiner following his/her review of the claims folders should be asked to supply the requested opinion.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




